Citation Nr: 1423956	
Decision Date: 05/28/14    Archive Date: 06/06/14	

DOCKET NO.  11-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Coats' disease (retinitis) of the bilateral eyes.

2.  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease of both knees.

3.  Entitlement to an increased rating for the residuals of an abdominal hernia, evaluated as noncompensably disabling prior to July 20, 2012, and as 20 percent disabling thereafter.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.

5.  Entitlement to an evaluation in excess of 20 percent for low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from April 1980 to April 1986, and from August 1988 to May 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2010, July 2010, and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a report of contact dated in January 2013, the Veteran indicated that he wished to withdraw from consideration the issues of entitlement to service connection for Coats' disease (retinitis) of the bilateral eyes and service connection for a bilateral knee disability (to include degenerative joint disease), as well as the issue of entitlement to an increased rating for the service-connected residuals of an abdominal hernia.  Accordingly, those issues will be dismissed.  

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to increased evaluations for service-connected bilateral hearing loss and low back strain with mild spondylosis is being REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify you if further action is required on your part.  


FINDING OF FACT

In a report of contact/correspondence dated in January 2013, the Veteran requested withdrawal of all issues save those of entitlement to increased evaluations for service-connected bilateral hearing loss and low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae.  
CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on all issues save those of entitlement to increased evaluations for service-connected bilateral hearing loss and low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013).  

In the present case, in a report of contact/correspondence of January 2013, the Veteran indicated that he wished to withdraw from consideration the issue of entitlement to service connection for Coats' disease (retinitis) of the bilateral eyes, and service connection for a bilateral knee disability (to include degenerative joint disease), as well as the issue of entitlement to an increased evaluation for the service-connected residuals of an abdominal hernia.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to service connection for Coats' disease (retinitis) of the bilateral eyes is dismissed.  

The appeal as to the issue of entitlement to service connection for a bilateral knee disability (to include degenerative joint disease of both knees) is dismissed.  

The appeal as to the issue of entitlement to an increased rating for the service-connected residuals of an abdominal hernia is dismissed.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to increased evaluations for service-connected bilateral hearing loss and a low back disability.  However, a review of the record raises some question as to the current severity of each of those disabilities.  

In that regard, the Veteran last underwent a VA examination for the purpose of determining the severity of his service-connected low back disability in December 2009, at this point, almost four and one-half years ago.  Moreover, there is some indication that, since the time of that examination, the Veteran may have undergone surgery on his lower back.  Significantly, the Veteran last underwent a VA examination for the purpose of determining the severity of his service-connected hearing loss in January 2012, approximately two and one-half years ago.  Moreover, since the time of that examination, the Veteran has apparently been fitted with new hearing aids, raising the question as to whether his service-connected hearing loss may, in fact, have become worse.  

Under the circumstances, the Board is of the opinion that additional, more contemporaneous examinations would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the Veteran, with a request that he indicate whether he has, in fact, undergone surgery on his lower back, and, if so, the date and place of that surgery.  Following receipt of that information, the AOJ should obtain any and all records of the Veteran's low back surgery, to include the full operative report.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2012, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran should then be afforded additional VA orthopedic and audiometric examinations in order to more accurately determine the current severity of his service-connected bilateral hearing loss and low back disability.  The Veteran is hereby notified that it is responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner should provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected low back disability.  In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination) as well as the presence (or absence) of incapacitating episodes.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  The examiner should additionally enquire as to whether the Veteran experiences flare-ups associated with his service-connected low back disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veterans Virtual VA (including Capri records) and Veterans Benefits Management System electronic records have been reviewed.  

4.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claims for increased evaluations for service-connected bilateral defective hearing and low back strain with mild spondylosis at the level of the 1st and 2nd lumbar vertebrae.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent Supplemental Statement of the Case (SSOC) in November 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


